54 F.3d 769
David Rubinov.James Alberts, Commissioner, Beaver County, Roger J. Javens,John Antoline, Peter Steege, Trial Judge Beaver County,Theresa Ferris-Dukovich, District Attorney Beaver County,Frank Policaro, Sheriff Beaver County, Domenic Teny, WardenBeaver County, Edward Colonna, Director, Probation-ParoleBeaver County, Richard Tomcimak, Controller Beaver County
NOS. 94-3546, 94-3576
United States Court of Appeals,Third Circuit.
Apr 04, 1995

Appeal From:  W.D.Pa., No. 94-cv-00230,
McCune, J.


1
AFFIRMED.